Citation Nr: 1602113	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from January 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for PTSD and assigned an initial disability rating of 30 percent effective September 9, 2008.  The Veteran disagreed with the initial assignments of the disability rating and the effective date.  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Thereafter, in February 2015, the Board issued a decision denying an earlier effective date for the grant of service connection for PTSD and remanding the Veteran's claim for a higher initial disability rating for further development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDING OF FACT

The Veteran's disability picture is most consistent with PTSD productive of occupational and social impairment with reduced reliability and productivity, but his symptoms and functional impairment are not consistent with the criteria for a higher disability rating.
CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The notice provided does not need to be veteran specific.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277, 1277 (Fed. Cir. 2009) ("Vazquez-Flores II").

In this case, the Board notes that the Veteran's claim was originally one for service connection for his PTSD, which was granted in the July 2011 rating decision and evaluated as 30 percent disabling effective September 9, 2008 (the date the Veteran's claim to reopen for service connection was filed).  Thereafter, the Veteran disagreed with the 30 percent evaluation of this now service-connected disability.  Consequently, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in May 2011 and July 2015.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  


Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

As discussed above, service connection for PTSD was granted in a July 2011 rating decision and evaluated as 30 percent disabling.  The Veteran contends that his PTSD warrants a higher initial disability rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The Board notes that the DSM-IV was recently updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions I the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  The amendments, however, only apply to applications that have been received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and are not meant to apply to appeals already certified to the Board or pending before the Board.  Id.  As this case has been pending since 2013, and was previously before the Board in February 2015, the DSM-IV is the applicable criteria to apply to the Veteran's claim.

The current 30 percent disability rating requires a showing of:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board notes that the Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In addition, the Board notes that the most relevant evidence before the Board is that on and after September 2008 when service connection was granted; however, the Board must consider the history of the Veteran's disability in evaluating its severity.

After reviewing the evidence of record, the Board finds that there is sufficient evidence to establish that the Veteran's PTSD is more consistent with a disability productive of the criteria for a 50 percent disability rating.  The medical evidence shows reports of PTSD symptoms of a mild to moderate severity including occasional intrusive thoughts; occasional nightmares; sleep disturbance; psychological distress from triggers related to the trauma; avoidance of people, places and things related to the trauma; irritability/anger issues; concentration problems; hypervigilance; hyperstartle response; panic attacks; depression; and passive suicidal thoughts.  On VA examination in May 2011, these symptoms were characterized as mild to moderate in severity and a GAF score of 50 was assigned due to deficiencies in familial and work relationships, leisure pursuits, depression and anxiety.  On VA examination in July 2015, the examiner assessed the Veteran's PTSD to be in the mild to moderate range.  A GAF score was not assigned as this examination was conducted using the DSM-5.  The examiner did, however, summarize the Veteran's level of occupational and social impairment as being due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

VA treatment records show a GAF score ranging from 40 to 60.  Some of the VA treatment records show his PTSD and depression characterized as severe; however, they do not provide sufficient detail to support such a finding.  In contrast, when he undergoes a more thorough evaluation rather than just his periodic treatment visits, his PTSD has been characterized as moderate.  For example, in March 2011, the Veteran was evaluated for intake into the Center for Traumatic Stress.  The assessment was that his PTSD and major depressive disorder were moderate in severity, and a GAF score of 44 was assigned for serious impairment in work and social functioning due to difficulties with relationships and problems with mood.  

As for impairment of social functioning, the medical evidence shows the Veteran has difficulty in maintaining relationships.  He has been divorced twice and has described his relationships with his spouses as poor with lots of fights and arguing.  It is not clear, however, whether his second marriage (they separated in 2006 but did not divorce until 2015) ended because of issues caused by his PTSD.  He related at the May 2011 VA examination that he could not trust her, but VA treatment records indicate this was more likely due to her behavior than his PTSD.  (See e.g., October 10, 2008, Staff Psychiatrist note showing report that she had charged up her credit cards and he was being held responsible; June 15, 2011 Center for Traumatic Stress Intake/Comprehensive Treatment Plan showing Veteran's report that had cheated on him; November 3, 2014 Mental Health Outpatient note showing his report of her spending a large sum of Veteran's money.)  He has two children and has reported at times having a good relationship with both of them.  See May 2011 VA examination.  At other times he has reported having a poor relationship with one or the other.  See e.g., June 15, 2011 Center for Traumatic Stress Intake/Comprehensive Treatment Plan.  He has also reported having a close relationship with his brother.  See e.g., April 10, 2007 Staff Psychiatrist note; June 15, 2011 Center for Traumatic Stress Intake/Comprehensive Treatment Plan.  

As for non-familial relationships, the Veteran has reported having few to no friends.  He does go to church and has reported participating in social activities there but otherwise has few social interactions.  He spends most of his days at home watching television, sleeping or playing Solitaire on his cell phone, although he has reported enjoying hunting, fishing and working in his yard too.  

With regard to his occupational functioning, the Veteran has not worked since 1989.  Since then he has been 100 percent disabled due to disabilities other than his PTSD.  Notably the Veteran is also service-connected at 100 percent for diabetes mellitus, type II, and peripheral vascular disease of the bilateral lower extremities.  He has reported being fired twice due to a disagreement with a boss and not getting along with a supervisor (although no one got along with this supervisor).  See June 15, 2011 Center for Traumatic Stress Intake/ Comprehensive Treatment Plan.  He has also reported getting fired from one job because of alcoholism (reporting heavy alcohol use in the late 1980s).  See May 2011 VA examination report.  He has also reported having difficulty getting along with coworkers and often getting into arguments with them.  

The Board finds, however, that a disability rating higher than 50 percent is not warranted.  The Board acknowledges that GAF scores in the 40s were assigned; however, the evidence fails to establish the basis for those GAF scores and whether they were based solely on the Veteran's PTSD or other considerations were involved, such as the Veteran's other medical disabilities.  Moreover, the GAF score of 40 was initially assigned sometime in either 2003 or 2004 and was clearly merely continued over the years without an in-depth evaluation to determine its continued legitimacy until March 2010.  

The Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV; see also Carpenter v. Brown , 8 Vet. App. 240, 242-44 (1995).  Higher scores correspond to better functioning of the individual.  Id.   

 A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  See DSM-IV at 44-47.  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

In the present case, there is no evidence to show the Veteran had impairment in reality or communication.  The medical evidence shows he was always alert and oriented in person, place and time.  His speech has been regular in rate, rhythm and tone.  His thought processes logical, coherent and goal directed.  Thought content has been negative for any type of hallucinations, ideas of reference, grandiosity, or paranoia.  

Although the Veteran may have been depressed and had few friends, there is no evidence to show he neglected his family.  In fact, he reports two of his closest relationships to be with his son and his brother.  Moreover, although he may have had impairment in work, family relations and mood, it could not be characterized as major as he continued to maintain familial relationships and he had no impairment in his judgment and thinking.  As for work, the evidence fails to establish that the Veteran is presently unable to work solely due to his PTSD.  Although the Veteran has not worked since 1989, he does not report being unable to work even back then but only having conflicts with his coworkers.  The Board acknowledges that Social Security Administration records indicate he was awarded disability benefits due to his PTSD; however, that was in 1989 and the Veteran has been in treatment since then with a reduction in his symptoms and improvement in his functioning as evidenced by the VA treatment records and VA examination reports.  In addition, the evidence establishes he currently is considered totally disabled by VA due to his diabetes mellitus, type II, and peripheral vascular disease.  

Finally, the record does not demonstrate the presence of particular symptoms associated with a disability picture consistent with the criteria for a 70 percent rating or others of similar severity, frequency, and duration, such as suicidal ideation; obsessional rituals; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with episodes of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  

There is no evidence of the Veteran having obsessional rituals, intermittently illogical, obscure or irrelevant speech, spatial disorientation or neglect of personal appearance and hygiene.  Additionally, although the evidence shows the Veteran has depression, there is no evidence to establish that it has affected his ability to function independently, appropriately, and effectively.  

With regard to suicidal ideations, the evidence shows that the Veteran consistently denied suicidal ideation except at the VA examinations.  At the May 2011 VA examination, he denied any current suicidal ideations but reported having them on a regular basis without plan or intent.  On the July 2015 VA examination report, it is noted the Veteran has occasional, passive suicidal ideation in the form of nihilistic thoughts without plan or intent.  "The degree of suicidality is on a continuum ranging from recurrent wishes to be dead, to feelings that others would be better off if one were dead ('passive suicidal thoughts'), to formulating suicidal plans to overt suicidal behaviors."  DSM-IV Handbook of Differential Diagnosis, Chapter 2, p. 112 (American Psychiatric Press, 1995).  Consequently, the Board finds that the Veteran's reports of suicidal ideation are more like the beginning of the continuum in severity; in other words, his reports are consistent with passive suicidal thoughts.  The examiners, however, did not appear to consider that the reported passive suicidal thoughts affected the Veteran's social and occupational functioning as it was not listed as one of factors causing impairment.  Consequently, the Board finds that this does not rise to the same degree of severity as what is contemplated by the rating criteria.  

Furthermore, at the Board hearing, the Veteran's representative argued that a higher disability rating is warranted because the evidence shows the Veteran has panic attacks.  The criteria for a 50 percent includes panic attacks more than once a week and for a 70 percent includes near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The only medical evidence during the relevant appeal period regarding the Veteran having panic attacks is his report at the May 2011 VA examination that he started having panic attacks in the 1970s and he continues to have them about twice a year lasting only a few minutes.  

The Board notes that the Veteran's testimony as to his "panic" attacks does not sound like what he described at the May 2011 VA examination.  At the hearing, he explained that loud noises make him jump and goes into "panic mode," but did not explain what happens then.  The Board notes that this sounds more like an exaggerated startle response.  In contrast, at the May 2011 VA examination, he described his panic attacks as involving increased heart rate, difficulty breathing and sweating, which sounds more like the typical symptoms of a panic attack.  Thus, the Board finds that the report of panic attacks at the May 2011 is more credible as it more clearly sets forth the Veteran's symptoms during such attack and their frequency and severity.  Given that report, the Board finds it clearly does not even demonstrate that the Veteran has panic attacks consistent with the 50 percent rating criteria in that the panic attacks do not occur at least weekly much less the 70 percent criteria that they be near-continuous and impair one's ability to function.  Thus, the Veteran's panic attacks are not a basis for finding a higher disability rating is warranted.

Although the evidence shows the Veteran has some impaired impulse control such irritability, there is little evidence to show that it causes episodes of violence.  Earlier evidence showed more episodes of violence or potential violence when the Veteran was working, although it appears that these incidences may not have been unprovoked only that his responses were excessive to the provocation.  For example, the records of the Veteran's 1989 hospitalization and thereafter show he reported that his coworkers did things to provoke his startle reaction and, in one incident, he almost knifed a coworker who slammed a hammer on his desk.  

The medical evidence since September 2008 (the relevant period of inquiry in the present case), however, shows few reports of physical reactions caused by his irritability.  For example, he reported at the May 2011 VA examination that he had a history of assaultiveness in the 1970s and 1980s when he was working, but did not report any current incidents despite reporting poor impulse control with recurrent anger difficulties.  At the July 2015 VA examination, the Veteran reported having been arrested since the last VA examination due to fighting but explained that the incident involved him attacking a man in a restaurant after the man slapped the woman he was with.  There was no conviction.  This sounds more like the Veteran reacted to protect the woman rather than due to unprovoked irritability caused by his PTSD.  The VA treatment records do not show any report of physical responses to irritability, but rather only verbal.

As for difficulties adapting to stressful circumstances, the medical evidence shows the Veteran may have some difficulties in handling stressful circumstances (for example, he seems to be more depressed when he is in a stressful situation such); however, clearly his treating physicians and the VA examiners did not think that this affected his level of functioning sufficiently enough to be consistent with the severity set forth in the 70 percent rating criteria.  

Finally, as for establishing and maintaining effective relationships, the evidence does not establish that the Veteran is unable to do so, only that he has difficulties.  The Veteran has been able to maintain good relationships with at least one of his children and his brother.  
	
Therefore, after considering all the evidence of record, the Board finds that a disability rating of 50 percent is warranted for the Veteran's PTSD; however, the preponderance of the evidence is against finding that higher disability rating is warranted for the Veteran's service-connected PTSD.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, granted to the extent that a 50 percent disability rating is awarded for his service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating of 50 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


